Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 12/31/18.  Claims 1-13 are pending and have been examined.
	Claims 1-13 are rejected.

Drawings
	The drawings filed on 12/31/18 are accepted by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: “transferred directed to a supplemental cooling or heating component” on page 1, lines 14-15 should be “directed to the auxiliary heating or cooling component”.  Appropriate correction is required.
Claim 1 is further objected to because of the following informalities: “the supplemental auxiliary component” on page 1, lines 25-26, line 27, line 29 and page 2 lines 1-2 should be “the auxiliary heating or cooling component”.  Appropriate correction is required.

Claim Interpretation
Claim 1 is a method claim that use contingency language “upon”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” Therefore, the broadest reasonable interpretation of the method claim 1 would be without the steps with contingent limitations. The examiner recommends amending the claim by amending the claim to recite “triggering the event...; and in response to triggering of the event, initiating operation of the auxiliary heating or cooling component for the second operation capacity” for the broadest reasonable interpretation of the method claims to include the contingent limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-13 are directed to an abstract idea. Under Step 1, claims 1-13 are either apparatus, method or an article of manufacture, claim 1 recites the following “determining a plurality of zone load conditions for each of the one or more zones from the block heating or cooling load condition, wherein the plurality of zone load conditions are determined for each of the ambient temperature values based on the operating hours in the operating schedule and the sunlight data; applying the internal heat conditions to the plurality of zone load conditions; determining an event wherein the plurality of zone load conditions for each of the ambient temperature values based on the operating hours in the operating schedule are at least partially split between the in-ground geothermal heat pump system and the supplemental auxiliary component, wherein the event is further based on the received load amount to be directed to the supplemental auxiliary component; and determining a first operation capacity for the in-ground geothermal heat pump system and a second operation capacity for the supplemental auxiliary component, determining an optimized entering water temperature to minimize the number of boreholes or length of pipe for the in-ground geothermal heat pump system”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “determining a plurality of zone load conditions for each of the one or more zones from the block heating or cooling load condition, wherein the plurality of zone load conditions are determined for each of the ambient temperature values based on the operating hours in the operating schedule and the sunlight data; applying the internal heat conditions to the plurality of zone load conditions; determining an event wherein the plurality of zone load conditions for each of the ambient temperature values based on the operating hours in the operating schedule are at least partially split between the in-ground geothermal heat pump system and the supplemental auxiliary component, wherein the event is further based on the received load amount to be directed to the supplemental auxiliary component; and determining a first operation capacity for the in-ground geothermal heat pump system and a second operation capacity for the supplemental auxiliary component, determining an optimized entering water temperature to minimize the number of boreholes or length of pipe for the in-ground geothermal heat pump system” is a mental process. As described in the specification [0021]-[0022] and [0101]-[0103] of the published document US20190137134 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, The limitation “receiving a geographical location; receiving temperature data based on the geographical location, wherein the temperature data comprises a plurality of ambient temperature values for each of the 8760 hours in a year; receiving sunlight data based on the geographical location, wherein the sunlight data comprises the number of days per year of sunlight in a year; receiving a building type; receiving an operating schedule for the building type, wherein the operating schedule is comprised of operating hours for the building type for one or more days in a week; receiving one or more zones for the building type; receiving an in-ground geothermal heat pump type for the one or more zones; receiving a load amount to be transferred directed to a supplemental cooling or heating component; receiving one or more internal heat conditions for each of the one or more zones; receiving a block heating or cooling load condition for each of the one or more zones” represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the determining). Thus “receiving a geographical location; receiving temperature data based on the geographical location, wherein the temperature data comprises a plurality of ambient temperature values for each of the 8760 hours in a year; receiving sunlight data based on the geographical location, wherein the sunlight data comprises the number of days per year of sunlight in a year; receiving a building type; receiving an operating schedule for the building type, wherein the operating schedule is comprised of operating hours for the building type for one or more days in a week; receiving one or more zones for the building type; receiving an in-ground geothermal heat pump type for the one or more zones; receiving a load amount to be transferred directed to a supplemental cooling or heating component; receiving one or more internal heat conditions for each of the one or more zones; receiving a block heating or cooling load condition for each of the one or more zones” is insignificant extrasolution activity, see MPEP 2106.05(g), the “receiving a geographical location; receiving temperature data based on the geographical location, wherein the temperature data comprises a plurality of ambient temperature values for each of the 8760 hours in a year; receiving sunlight data based on the geographical location, wherein the sunlight data comprises the number of days per year of sunlight in a year; receiving a building type; receiving an operating schedule for the building type, wherein the operating schedule is comprised of operating hours for the building type for one or more days in a week; receiving one or more zones for the building type; receiving an in-ground geothermal heat pump type for the one or more zones; receiving a load amount to be transferred directed to a supplemental cooling or heating component; receiving one or more internal heat conditions for each of the one or more zones; receiving a block heating or cooling load condition for each of the one or more zones” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed in the previous step, the limitation “receiving a geographical location; receiving temperature data based on the geographical location, wherein the temperature data comprises a plurality of ambient temperature values for each of the 8760 hours in a year; receiving sunlight data based on the geographical location, wherein the sunlight data comprises the number of days per year of sunlight in a year; receiving a building type; receiving an operating schedule for the building type, wherein the operating schedule is comprised of operating hours for the building type for one or more days in a week; receiving one or more zones for the building type; receiving an in-ground geothermal heat pump type for the one or more zones; receiving a load amount to be transferred directed to a supplemental cooling or heating component; receiving one or more internal heat conditions for each of the one or more zones; receiving a block heating or cooling load condition for each of the one or more zones” represents collecting data that is necessary for use of the recited judicial exception (the data is used in the determining). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
	Dependent claims 2-13 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

	Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended as suggested in the “claim interpretation” to include the contingency limitation and to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	“Ground Source Heat Pump System Designer GshpCalc Version 5.0: An Instruction Guide for Using a Design Tool for Vertical Ground-Coupled, Groundwater and Surface Water Heat Pumps Systems” discloses a method for receiving heating/cooling load condition data for a building, receiving location data, and calculating the building’s geothermal heat pump design requirements based on the received data.
	US9593868 discloses a method for operating a horizontal ground-coupled heat exchanger for a geothermal system. The underground portion of the system includes; at least one conduit located in the soil below its frost line containing a heat transfer liquid; at least one stratum between the at least one conduit and the soil, totally disposed beneath the surface of the soil at a depth from the surface of the soil of 1.2-3 m and completely separated from the soil by at least two layers of a thin thermo-conductive waterproof material, the at least one stratum containing heat conductive water saturated fill material with the at least one conduit being disposed therein; and a means to compensate for small leaks of water from the at least one stratum. The size of the smallest dimension of the stratum per conduit is determined; the sizing is based on a user selected stratum efficiency parameter employing a relation provided herein.
	US20140150175 discloses a method for maintaining a temperature of water for a safety shower within a desired range using geothermal energy. A conduit containing at least 150 liters of water can be fluidly coupled to a safety shower through which at least a portion of the water can exit. The conduit can be disposed under ground soil at a depth such that the water buffer is maintained at a temperature of between 15 C. to 40 C. as a direct function of a thermal inertia of the ground soil.
	US20170278170 discloses a method of communicating residential energy efficiency, is provided. The method includes obtaining a data set from a plurality of building structures wherein the data set includes an indoor temperature, an outdoor temperate, and HVAC equipment state information from each of the plurality of building sets. The method further includes determining energy efficiency for each of the plurality of building structures using the indoor temperature, the outdoor temperature and the HVAC equipment state information and displaying energy efficiency for one of the plurality of building structures as a comparison to other of the plurality of building structures.
	US10830479 discloses a heating, ventilation, and air conditioning (HVAC) system having a control system suitable to control operation of a device in the HVAC system. The control system may include a zone control panel that may maintain an instance of each schedule used by one or more devices in the HVAC system to operate. Further, the zone control panel may include a set of one or more status flags, which may each indicate whether data associated with a respective flag is available to be retrieved. Accordingly, the zone control panel may communicate information, such as an update to a schedule, rapidly between devices in the HVAC system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117